DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20100037691 A1, hereinafter Jeong) in view of Konaka (US 6722198 B1).
As to claim 1, Jeong teaches A MEMS (¶1) accelerometer (see fig. 2; the abstract teaches that Jeong’s device measures both angular velocity and acceleration; ¶79 teaches the details of acceleration sensing along the Y direction and ¶113 teaches the details of acceleration sensing along the X direction), the accelerometer comprising: 
a substrate 2a (fig. 3), which defines a substrate plane (XY plane of fig. 2); 
at least one in-plane proof mass 11 that is configured to move relative to the substrate along a first axis X when the accelerometer undergoes acceleration in a direction of the first axis X (as taught in ¶79) and along a second axis Y when the accelerometer undergoes acceleration in a direction of the second axis Y (as taught in ¶106 and ¶110), wherein the first axis and second axis are parallel to the substrate plane and perpendicular to each other; 
a first measurement structure 12, 13-2 for measuring movement of the proof mass along a first measurement axis X parallel to the first axis X, the first measurement structure comprising a first moveable measurement structure 12, 13b, which is moveable relative to the substrate; 


[AltContent: arrow][AltContent: textbox (7X)]
[AltContent: oval][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (LB1)]           
    PNG
    media_image1.png
    654
    533
    media_image1.png
    Greyscale

[AltContent: textbox (7Y)]

a second measurement structure 7X (fig. 2 above) for measuring movement of the proof mass along a second measurement axis Y parallel to the second axis Y (see ¶69, which teaches that second measurement structure 7X measures motion of the drive frame 5 in the Y direction; the drive frame 5 is connected to the proof mass 11 by spring 17e, which is rigid in the Y direction as taught by ¶105, meaning that the second measurement structure also measures movement of the proof mass 11 along the second measurement axis Y), the second measurement structure comprising a second moveable measurement structure 7b, which is moveable relative to the substrate; 
a third measurement structure 7Y (fig. 2 above) for measuring movement of the proof mass 11 along the second measurement axis Y, the third measurement structure comprising a third moveable measurement structure 7b, which is moveable relative to the substrate; 
wherein the at least one in-plane proof mass 11 is connected to the first moveable measurement structure 12, 13-2 by at least one spring 17f that mechanically couples the motion of the at least one in-plane proof mass and first moveable measurement structure along the first axis X (this means that spring 17f is inflexible along the first axis X; Jeong teaches this feature in ¶108) and mechanically decouples movement of the at least one in-plane proof mass and the first moveable measurement structure along the second axis Y (this means that spring 17f is flexible along the second axis Y; Jeong teaches this feature in ¶108); 
wherein the first moveable measurement structure 12, 13b comprises one longitudinal beam LB1 (fig. 2 above), wherein the longitudinal beam is arranged parallel to the first axis X.
Jeong does not teach wherein the first moveable measurement structure comprises two longitudinal beams and a central transverse beam that extends from the center of each longitudinal beam, wherein the central transverse beam is arranged parallel to the second axis Y, and
wherein the central transverse beam of the first movable measurement structure extends between the second and third measurement structures such that the second and third measurement structures are located on opposite sides of the central transverse beam of the first movable measurement structure.  
[AltContent: rect][AltContent: rect][AltContent: textbox (14X)][AltContent: arrow][AltContent: ]
    PNG
    media_image2.png
    784
    755
    media_image2.png
    Greyscale

Konaka teaches a device that is both a gyro and accelerometer (abstract), comprising a first moveable measurement structure 14X, 15 (fig. 3 above) for measuring acceleration in a first axis direction Y (col. 3 lines 22-35), 
wherein the first moveable measurement structure comprises two longitudinal beams (at the left and right vertical sides of element 14X in fig. 3 above) and a central transverse beam (extending horizontally through the middle of element 14X in fig. 3 above) that extends from the center of each longitudinal beam, wherein the central transverse beam is arranged parallel to the second axis X (it is noted that the electrodes 15 branch from the central transverse beam; the Examiner notes that Konaka teaches the concept of fixed electrodes 6, 6 contained within an enclosure formed by element 14X as viewed in fig. 3 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jeong such that (for both sides of Jeong’s fig. 2) the first movable measurement structure is formed with two longitudinal beams and a central transverse beam extending from the center of each longitudinal beam, wherein the central transverse beam is parallel to the second axis, and wherein the electrodes branch from the central transverse beam, wherein fixed electrodes are located within enclosures formed by the longitudinal beams and central transverse beam, as taught by Konaka so as to provide a more rigid movable measurement structure which increases its durability and which reduces the risk of measurement error by reducing the risk of unwanted deformation of the measurement structure when subjected to stress during use.
Jeong as modified teaches wherein the central transverse beam (of Konaka) of the first movable measurement structure 13b (Jeong), 14X (Konaka) extends between the second and third measurement structures 7X, 7Y (Jeong) such that the second and third measurement structures are located on opposite sides of the central transverse beam of the first movable measurement structure.

As to claim 2, Jeong as modified teaches wherein the first moveable measurement structure 14X (Konaka), 13b (Jeong) is connected to at least one first fixed support structure 18i (Jeong) by at least one spring 17g which mechanically couples the motion of the first moveable measurement structure and the at least one first fixed support structure along the second axis Y (this means that the spring 17g is inflexible along the second axis Y; ¶109 of Jeong teaches this feature of the spring 17g) and mechanically decouples movement of the first moveable measurement structure and the at least one first fixed support structure along the first axis X (this means that the spring 17g is flexible along the first axis X, which is taught by ¶109 of Jeong).  

As to claim 3 Jeong as modified teaches wherein the first measurement structure 13-2(Jeong), 14X (Konaka) also comprises first fixed measurement structures (Jeong) 13a, which are fixed relative the substrate 2a (Jeong; see ¶111 of Jeong).

As to claim 4, Jeong as modified teaches wherein the first moveable measurement structure 13b (Jeong), 14X (Konaka) comprises first moveable electrodes 13b (Jeong) and the first fixed measurement structures 13a (Jeong) comprise first fixed electrodes 13a (Jeong), and wherein the first measurement structure is configured to measure the change in capacitance between the first fixed electrodes and first moveable electrodes caused by movement of the at least one in-plane proof mass 11 (Jeong) parallel to the first axis X (¶113 of Jeong teaches the claimed change in capacitance; ¶108 of Jeong teaches that spring 17f is rigid along the first axis X direction so as to transfer motion of the proof mass to the first movable electrodes).    

As to claim 5, Jeong as modified teaches wherein the first fixed measurement structures 13a (Jeong) are located between the longitudinal beams (of Konaka’s element 14X) of the first moveable measurement structure 13-2 (Jeong), 14X (Konaka). 

As to claim 6, Jeong as modified teaches wherein the first fixed measurement structures 13a (Jeong) are located such that at least one of the first fixed measurement structures is located on each side of the central beam (of Konaka’s element 14X; fig. 2 of Jeong shows first fixed measurement structures 13a attached to the top and bottom of frame 12, which is replaced by Konaka’s element 14; therefore, in the modified Jeong there is a first fixed measurement structure on each side of Konaka’s central beam).   

As to claim 7, Jeong as modified teaches wherein the first moveable measurement structure 13b (Jeong), 14X (Konaka) is connected to the at least one in-plane proof mass 11 (Jeong) by four springs 17f (Jeong), wherein each of the four springs is located at one of the ends of the longitudinal beams (i.e. Konaka’s longitudinal beams of element 14X; when Konaka’s element 14X replaces Jeong’s element 12, the recited four springs would be located as claimed).  

As to claim 8, Jeong as modified teaches wherein the first moveable measurement structure 13b (Jeong), 14X (Konaka) is connected to the at least one fixed support structure 18i (Jeong) by four springs 17g (Jeong), wherein each of the four springs is located at one of the ends of the longitudinal beams (from Konaka; when Jeong is modified to have Konaka’s longitudinal beams, the claimed four springs are located as claimed).  
[AltContent: arrow][AltContent: textbox (center)][AltContent: oval]
    PNG
    media_image3.png
    518
    751
    media_image3.png
    Greyscale

As to claim 9, Jeong as modified teaches wherein the first moveable measurement structure 13b (Jeong), 14X (Konaka) is located at the centre (see fig. 2 above) of the accelerometer when the accelerometer is at rest.  

As to claim 10, Jeong teaches wherein the at least one in-plane proof mass 11 is connected to the second moveable measurement structure 7X by at least one spring 17e that mechanically couples the motion of the at least one in-plane proof mass and second moveable measurement structure along the second axis Y (this means that spring 17e is stiff along the second axis Y, and ¶105 teaches this feature) and mechanically decouples movement of the at least one in-plane proof mass and the second moveable measurement structure along the first axis X (meaning spring 17e is flexible along the X axis, and ¶105 teaches this feature), and the at least one in-plane proof mass is connected to the third moveable measurement structure 7Y by at least one spring (another of spring 17e) that mechanically couples the motion of the at least one in-plane proof mass and third moveable measurement structure along the second axis Y and mechanically decouples movement of the at least one in-plane proof mass and the third moveable measurement structure along the first axis X (meaning that spring 17e is stiff along the Y axis and flexible along the X axis, and ¶105 teaches these features).  

As to claim 11, Jeong teaches wherein the second measurement structure 7X also comprises a second fixed measurement structure 7a, which is fixed relative the substrate 2a, and the third measurement structure 7Y also comprises a third fixed measurement structure (another of element 7a), which is also fixed relative the substrate 2a.  

As to claim 12, Jeong teaches wherein the second moveable measurement structure 7b comprises at least one second moveable electrode 7b and the second fixed measurement structure 7a comprises at least one second fixed electrode 7a such that the capacitance of the capacitor formed by the second fixed comb electrode and second moveable comb electrode changes with movement of the at least one in-plane proof mass 11 parallel to the second axis Y (as taught in ¶72); and 
wherein the third moveable measurement structure (another of element 7b) comprises at least one third moveable electrode 7b and the third fixed measurement structure (another of element 7a) comprises at least one third fixed electrode 7a such that capacitance of the capacitor formed by the third moveable electrode and third fixed electrode changes with movement of the at least one in-plane proof mass parallel to the second axis (as taught in ¶72).  

As to claim 13, Jeong teaches wherein the at least one spring 17f comprises a plurality of beam springs 17f, each of which resists compression along its longitudinal axis and permits bending of the spring along a transverse axis parallel to the substrate plane (¶108).  

As to claim 14, Jeong teaches wherein each beam spring 17f also resists bending of the spring 17f along a transverse axis Z perpendicular to the substrate plane (the springs 17f inherently resist bending in the Z direction to some degree).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Konaka as applied to claim 1 above and further in view of Gambastiani (DE 102012104601 A1).
As to claim 15, Jeong teaches the limitations of the claim except wherein the MEMS accelerometer further comprises one or more stoppers, each fixed to the substrate or a cap wafer, and which restrict movement of a corresponding moveable measurement structure of the first measurement structure, the second measurement structure or the third measurement structure in at least one direction perpendicular to the measurement axis of the corresponding measurement structure.   
Gambastiani teaches an acceleration sensor (title) comprising a measurement portion 2, 5-6 and stoppers 7.1-7.4 attached to the substrate (abstract) for limiting movement of the movable portion 2, 5 of the measurement structure along the measurement axis Y and along a direction X perpendicular to the measurement axis Y (in the translation, see the paragraph bridging pgs. 2-3, see pg. 3 lines 23-25, and see the paragraph bridging pgs 3-4; these portions of Gambastiani teach that the accelerometer is designed such that the movable portion only moves along the measurement axis under normal conditions, but may move in a direction X perpendicular to the measurement axis when experiencing a shock; the stoppers 7.1-7.4 are provided for preventing overtravel of the movable portion along the measurement axis and the direction perpendicular to the measurement axis during shocks to prevent damage – see pg. 2 lines 16-21 of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jeong as modified such that, for at least the first measurement structure, there is at least one stopper for restricting movement of the movable measurement structure of the first measurement structure along the measurement axis and along a direction perpendicular to the measurement axis as taught by Gambastiani so as to prevent damage during a shock (pg. 2 lines 16-21 of the translation of Gambastiani).
Jeong as modified teaches one or more stoppers 7.1-7.4 (Gambastiani), each fixed to the substrate (abstract of Gambastiani), and which restrict movement of a corresponding moveable measurement structure 13b (Jeong) of the first measurement structure 13b (Jeong), 14X (Konaka) in at least one direction perpendicular to the measurement axis of the corresponding measurement structure (as discussed with respect to Gambastiani above, to prevent damage during a shock).   
Response to Arguments
Applicant’s arguments (pg. 15) with respect to the claimed locations of the second and third measurement structures have been considered but are moot in view of the new ground(s) for rejection. Specifically, Jeong’s elements 8X, 8Y are no longer relied on to teach the claimed second and third measurement structures.

Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 17 that since Jeong’s fixed electrodes (e.g. 13a) are formed in layer 2c (fig. 3), which is in the same layer as open frame 12, and because the fixed electrodes must be led into the frame 12 from the open side of the frame, modifying Jeong to have a closed frame 14 would be impossible without complete reconfiguration of the fixed electrode structure of Jeong. Applicant concludes that Jeong teaches away from the claimed combination.
Applicant’s argument is unpersuasive. Applicant has failed to consider the whole Konaka reference, which clearly teaches fixed electrodes 6, 6 contained within the closed frame 14. Therefore, when Jeong is modified in view of Konaka, one of skill would understand how to implement fixed electrode structures within a closed frame, and the combination of Jeong and Konaka would still be obvious for the reasons discussed in the rejection of claim 1 above. Accordingly, Jeong does not teach away from the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853   

/JILL E CULLER/           Primary Examiner, Art Unit 2853